Relator seeks by original mandamus proceedings to compel the Honorable Court of Civil Appeals for the Eleventh Judicial District to certify to this Court for decision the question of law whether that court was correct in its opinion delivered on November 11, 1938, and in its opinion on rehearing delivered on February 3, 1939, in Cause No. 1842, Thomas L. Blanton, Appellant, v. Clyde L. Garrett et al., Appellees, in which it affirmed the judgment of the district court, and sustained appellees' plea of privilege to be sued in the county of their residence. This Court granted relator leave to file his application for mandamus.
The Honorable Court of Civil Appeals voluntarily certified to this Court for decision the questions involved in the case of Thomas L. Blanton v. Clyde L. Garrett et al., as well as the questions involved in Cause No. 1848, A. H. Belo Corporation v. Thomas L. Blanton, — both of said causes pending on the docket of the Court of Civil Appeals at Eastland. Opinions have been written by this Court in said two causes, and same have been announced this day. See A. H. Belo Corporation v. Thomas L. Blanton, (This volume 391) 129 S.W.2d 619, and Thomas L. Blanton v. Clyde L. Garrett et al., (This volume 399)  129 S.W.2d 623.
The issues involved in this case having been certified and answered in the two cases above mentioned, the writ of mandamus is refused.
Opinion delivered June 21, 1939. *Page 391